Citation Nr: 0000431	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  99-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Restoration of a 30 percent rating for residuals of a 
right foot injury.

2.  Restoration of a 30 percent rating for residuals of a 
left foot injury.

3.  Restoration of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and her mother

ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to March 
1975.  

The appeal arises from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, proposing a reduction to a 
10 percent rating from a 30 percent rating assigned under 
38 U.S.C.A. § 1151 for residuals of injury to the right foot, 
a reduction to a 10 percent rating from a 30 percent rating 
assigned under 38 U.S.C.A. § 1151 for residuals of injury to 
the left foot, and proposing termination of a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU). 

By a March 1999 decision, the RO reduced the rating assigned 
for residuals of injury to the right foot to 10 percent, 
reduced the rating assigned for residuals of injury to the 
left foot to 10 percent, and terminated the TDIU rating.  

In the course of the veteran's appeal of the December 1998 RO 
decision, the veteran and her mother testified before the 
undersigned Board member at a hearing at the RO in September 
1999.  A transcript of that hearing is contained within the 
claims folder. 
 
REMAND
 
In a March 1999 VA Form 9 the veteran contended that a July 
1998 VA examination to evaluate her bilateral foot injury 
residuals was inadequate because it was not conducted by an 
orthopedist.  She expressed her belief that her feet had not 
improved, as supported by recent findings of VA orthopedic 
examiners and results of CT scans.  The veteran has since 
contended that an April 1999 VA examination is also deficient 
because it was not conducted by an orthopedist.  There is no 
diagnostic problem involved here, and, as such, it is not 
essential that the rating examination(s) be conducted by an 
orthopedist.  However, it is required that a rating 
examination contain comprehensive clinical findings adequate 
for rating, and that the examiner completely review the 
claims folder prior to conducting the examination.  The Board 
has reviewed these recent examinations and finds that they 
are in fact deficient in that they have not adequately 
assessed the degree to which the physiological findings 
presented upon examination or testing support the veteran's 
contentions of incapacity due to her bilateral foot injury 
residuals.  The current level of disability due to injury 
residuals in each foot was not adequately assessed at these 
recent VA examinations.  In particular, while prior VA 
examiners noted that metatarsal or phalangeal bones had been 
fractured with resulting diminution of range of motion of the 
toes, the recent VA examiners made no findings regarding 
functioning other than the veteran's capacity to stand on 
heels or toes and range of motion at the ankle.  Further, the 
presence or absence of swelling or callosities or atrophies 
indicative of use or disuse of the feet were not properly 
identified or commented upon by these recent VA examiners.  
Where the medical record is insufficient and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet.App.  127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Therefore a current VA orthopedic examination is in 
order.  

The Board would call the future VA examiner's attention to 
the observation made by the July 1998 VA examiner, of an 
erect posture, normal gait, and vigorous stride, which 
observations seem to contradict the findings upon subsequent 
VA examination in April 1999, the findings upon recent prior 
VA orthopedic treatments, and the contentions of the veteran.  

At a hearing before the undersigned Board member at the RO in 
September 1999, the veteran testified that she used a rented 
wheelchair on a regular basis because her feet did not hold 
up very long without severe pain.  She testified that she 
also had a crutch-like cane that she used.  She added that 
she suffered from swelling in her feet and legs.  She 
testified that the swelling would begin at the top of her 
feet, at the metatarsal bones - the locus of her foot pain - 
and spread from the ankle down to the heel, and then up to 
the knees.  She testified that she had these difficulties in 
both lower extremities, with swelling all day, though with 
more swelling in the right foot.  She added that her feet 
were comfortable if she elevated them in bed and used a 
heating pad, with the amount of swelling varying with use of 
her feet.  She testified that the pain in her feet was a 
severe, stabbing pain.  She added that any touch to her 
swollen feet was painful.  She also testified that sometimes 
her right foot would give way, sometimes she had cramps in 
her calves, and sometimes she had resulting pain in her hip.  
She testified that she at times had to drag her right foot.  
She added that approximately once per week she wore ace 
bandages wrapped about her feet and ankles, adding that this 
felt good because it held her bones together.  She testified 
that the disorder was due to nonunion of bones in her feet, 
adding that she would have to have surgery to correct this.  
She added that the condition was worse in cold weather and 
better in warm weather.  She testified that she had taken 
Percocet for an entire year as a prescription to alleviate 
pain in her feet.  However, she testified that she was taken 
off Percocet because it was feared she would become addicted, 
and she currently only took aspirin for pain.  She testified 
that she was currently not under any active VA treatment for 
her feet, though she had been treated by a VA orthopedist for 
her feet many times in the years since she incurred her foot 
injuries in 1994.  She testified that she last saw an 
orthopedist at a VA facility in January 1999, and that 
physician told her that her condition was degenerative.  She 
added that the orthopedist had told her that surgery was an 
option, to fuse bones, but that she only had a 40 to 60 
percent chance of improvement with surgery.  The veteran and 
her mother added that surgery had been scheduled and then 
canceled by the orthopedic surgeon, and they had not yet 
rescheduled the surgery, largely for reasons other than the 
level of disability resulting from her bilateral foot injury 
residuals.  

At the hearing she testified that the injuries occurred when 
she jumped out of a VA hospital window in 1994 and fractured 
seven bones in her right foot and six bones in her left foot.  
The veteran's mother, who also testified at the hearing, 
informed that in all there were 13 fractures.  The veteran's 
mother testified that at the time of her fractures the 
veteran was given Percocet and placed in a wheelchair, and 
was not examined by an orthopedist as she should have been.  
She added that because she was not casted until six weeks 
later her bones fused incorrectly, with dislocations.  The 
veteran testified that because of all this she now required 
surgery, adding that she had not yet had any surgery for her 
feet, though the surgery was recommended by both a VA 
orthopedic surgeon and a surgeon on contract with the VA.  
The veteran testified that her education was limited to a 
general equivalency diploma (GED) and a little bit of 
college.  She testified that she had been employed as a 
Postal clerk, a position which required being on her feet a 
great deal, but that she had not worked since the time of her 
foot injuries.  She added that she was receiving VA 
nonservice-connected pension benefits based on 
unemployability due in part to a bipolar disorder.  

The veteran's voluminous claims folder contains records from 
many years of VA treatment, including multiple 
hospitalizations over many years for treatment of alcohol 
abuse with reduced liver function, and diagnosed bipolar 
disorder.  The treatment included placement in closed-ward VA 
mental facilities and VA detoxification programs.  While the 
veteran has been found entitled to VA nonservice-connected 
pension benefits effective from February 1992, based on a 
determination that all disorders other than alcohol abuse 
preclude employment, the veteran is not receiving 
compensation benefits for disorders other than her bilateral 
foot injury residuals.  Prior records also indicate that she 
had been employed in a Post Office and also worked as a self-
employed jeweler, with most recent employment in 
approximately 1991.  There is also an indication in the 
record that the veteran had been a very capable worker when 
functioning properly and not drunk.  The record indicates 
that she takes lithium for treatment of her bipolar disorder.  
Based on these mixed and multiple potential causes of 
unemployment, the Board finds that another social and 
industrial survey is in order so that her current capacity 
for work based solely on her service-connected residuals of 
bilateral foot injuries may be assessed.  

Upon remand examination, the examiner should note the 
relevant disability rating criteria with the applicable 
Rating Codes.  

As set forth in the Schedule for Rating Disabilities, 
moderate malunion of or non-union of tarsal or metatarsal 
bones warrants a 10 percent evaluation.  Moderately severe 
malunion of or non-union of tarsal or metatarsal bones 
warrants a 20 percent evaluation.  Severe malunion of or non-
union of tarsal or metatarsal bones warrants a 30 percent 
evaluation. A 40 percent evaluation requires actual loss of 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(1999).  

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent evaluation requires severe 
residuals.  A 40 percent evaluation requires actual loss of 
use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1999).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. 
§ 4.63 (1999).

The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of the veteran's residuals of 
fractures of the feet.  The claims folder 
with this remand must be reviewed by the 
examiner prior to examination, and the 
examiner must note upon the examination 
report that the claims file has been 
reviewed.  The examiner should first 
provide a medical opinion as to the 
nature and extent of any § 1151 fracture 
residuals in each foot.  The presence or 
absence of swelling or callosities or 
atrophies indicative of use or disuse or 
abnormal use or pain upon use of the feet 
must be properly identified and commented 
upon as indications of loss of 
functioning.  Any malunions or non-unions 
and effects thereof should be specified.  
The relative severity of the residuals 
for each foot- as to whether the 
malunions or other residuals of the 
§ 1151 foot fractures are slight, 
moderate, moderately severe, or severe in 
terms of their effect on foot functioning 
- should be specified.  If for either 
foot the residuals are the equivalent in 
terms of foot functioning to loss of use 
of the foot, this should be stated.  For 
each foot, the examiner should specify 
resulting losses of range of motion of 
the feet and toes, with ranges of motion 
specified in all planes.  For each foot, 
the examiner should separately comment on 
the effects of the disorder upon the 
veteran's ordinary activity and how any 
current pain impairs her functionally, 
particularly for work activities, as well 
as for ordinary activities of daily life.  
Any physiological or behavioral evidence 
of regular use or reliance on crutches, 
cane, or wheelchairs in substitute for 
regular ambulation should also be 
reported; the examiner should assess the 
nature and extent of the veteran's 
ambulation by whatever means.  Any pain 
or other limitation of such ambulation 
should be described, as noted above.  

2.  Thereafter, a social and industrial 
survey should be conducted to assess the 
veteran's impairment of capacity for 
employment based solely on her § 1151 
foot injury residuals.  The claims folder 
with this remand and the above-instructed 
orthopedic examination report must be 
reviewed by the social worker prior to 
conducting the survey, and the social 
worker must note upon the survey report 
that the claims file has been reviewed.  
The social worker should dissociate 
incapacities due to these residuals of 
foot injuries, from any incapacities due 
to other disorders or disabilities, 
including psychiatric disabilities and 
alcohol dependence/abuse.

3.  The RO should thereafter readjudicate 
the veteran's claims for restoration of 
30 percent ratings for left and right 
foot injury residuals, and restoration of 
a TDIU.  If any determination remains to 
any extent adverse to the veteran, she 
and her representative should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  They should be 
afforded the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

